Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed December 3, 2021.

Status of the Claims
           The instant claim set was filed April 30, 2020. 
	Claims 1-35 are cancelled.
	Claims 36-74 are pending.
Claims 42-44, 49-69, 73-74 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claims 36-41, 45-48, 70-72 are under examination.

Election/Restrictions
Applicant’s response filed 12/03/2021 to the Requirement for Restriction/Election mailed 11/22/2021 is acknowledged.
Applicant’s election without traverse of the invention of Group I, drawn to a viral vector encoding an inhibitory RNA molecule, a lentiviral vector system comprising the vector, and a lentiviral particle comprising the vector, is acknowledged.
Applicant’s election without traverse of the invention of Group I(a) farnesyl diphosphate synthase (FDPS), as the enzyme inhibited by the RNA molecule, is acknowledged.
SEQ ID NO: 65, as the SEQ ID NO (nucleic acid sequence) encoding the RNA molecule, is acknowledged.
Applicant’s election without traverse of the invention of Group I(e) a butyrophilin family member, as the gene product encoded by the vector, is acknowledged.
The restriction/election requirement of a single butyrophilin family member (BTN3A3, BTN3A2, or BTN3A1) is hereby withdrawn. Accordingly, Applicant’s election without traverse of the invention of BTN3A3, as the butyrophilin family member, is moot.
Claims 42-44, 49-69, 73-74 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/03/2021.
	
Priority
	This application is a National Stage of International Application No. PCT/US18/37924 filed 06/15/2018, claiming priority based on U.S. Provisional Applications 62/633,461, filed 02/21/2018, and 62/521,274, filed 06/16/2017.
	With respect to claims 40-41, SEQ ID NOs: 64-67, as the nucleic acid sequence encoding the RNA molecule, lack written support in U.S. Provisional Applications 62/633,461, filed 02/21/2018, and 62/521,274, filed 06/16/2017. Written support is found in International Application No. PCT/US18/37924 filed 06/15/2018. 
	With respect to claim 41, BTN3A2, as the butyrophilin family member, lacks written support in U.S. Provisional Applications 62/633,461, filed 02/21/2018, and 62/521,274, filed 06/16/2017. Written support is found in International Application No. PCT/US18/37924 filed 06/15/2018.
	With respect to claims 38 and 71, geranylgeranyl-diphosphate synthase 1 (GGPS1) and isopentenyl-diphosphate delta isomerase 1 (IDI1), as the enzyme inhibited by the RNA molecule, 
	With respect to claims 38 and 71, farnesyl transferase (F-Tase), as the enzyme inhibited by the RNA molecule, lacks written support in U.S. Provisional Application 62/521,274, filed 06/16/2017. Written support is found in written support in U.S. Provisional Application 62/633,461, filed 02/21/2018.
	With respect to claim 70, a viral vector comprising both a first encoded small RNA capable of inhibiting a first target of the mevalonate pathway and a second encoded small RNA capable of inhibiting a second target of the mevalonate pathway lacks written support in U.S. Provisional Applications 62/633,461, filed 02/21/2018, and 62/521,274, filed 06/16/2017. Written support is found in International Application No. PCT/US18/37924 filed 06/15/2018.
	With respect to claim 72, an encoded small RNA that is capable of increasing production of geranylgeranyl pyrophosphate (GGPP) lacks written support in the application as originally filed. The new subject matter was added in claim amendments filed 04/30/2020.
	Accordingly, claim 72 has an effective filing date of 04/30/2020; claims 38, 40-41, 70-71 have an effective filing date of 06/15/2018; and claims 36-37, 39, 45-48 have an effective filing date of 06/16/2017.
	
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/16/2020; 02/18/2020; 03/17/2020; 04/16/2020; 05/21/2020; 06/26/2020; 07/20/2020; 08/26/2020; 09/21/2020; 10/29/2020; 11/16/2020; 12/21/2020; 01/28/2021; 02/23/2021; 04/05/2021; 08/26/2021; 09/23/2021; and 01/14/2022 have been considered.

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
	The disclosure is objected to because of the following informalities: 
(1) The disclosure is objected to because it contains embedded hyperlinks and/or other forms of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. See pages 16-17, 51, and 60 of the specification as originally filed.
	(2) The specification is objected to because the use of improperly demarcated trademarks has been noted in this application. Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks. See MPEP §608.01(v). 
	One example of such an improperly demarcated trademark is “RNeasy”, which appears in the present specification on page 63. It is noted that the provided examples are not meant to be a 
	Appropriate correction is required. Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g. TM, ®), and accompanied by generic terminology. Applicants may identify trademarks using the USPTO's trademark database, Trademark Electronic Search System (TESS), on the Internet at https://www.uspto.gov/trademarks-application-process/search-trademark-database.

Claim Objections
	Claims 37 and 41 are objected to because of the following informalities:
Claim 37 recites the abbreviation “shRNA”, and claim 41 recites “BTN3A3”, “BTN3A2”, and “BTN3A1”, without first identifying each element by its complete name prior to using the abbreviation. The element should be spelled out in the first appearance of the claims and should be followed by the abbreviation in parentheses, e.g. short hairpin RNA (shRNA). See also specification, page 11, lines 26-34. Appropriate correction is required.
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-41, 45-48, 70-72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “small”, as recited in claims 36-37, 40, 70, and 72, is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. To elaborate further, the term “small” is relative with regards to the length of the recited RNA molecule, and which lengths are considered “small” is neither defined by the claims nor limited by the specification. Dependent claims 38-39, 41, 45-48, and 71 are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.

Claim 72 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 72 recites “at least one of the first encoded small RNA and the second encoded small RNA”. The term “and” indicates that each member of the recited is required as a single combination. Accordingly, a single member of the recited list cannot be selected (“at least one of”) from said single combination. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is noted that amending the claims to replace the term “and” with “or” would be remedial because said amendment would recite each member of the list in the alternative, as opposed to in a single combination.

	
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36-41, 45-48, 70-72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a lack of written description rejection.
Claims 36-41, 45-48, 70-72 are directed to a RNA molecule that is capable of inhibiting the production of one or more enzymes of the mevalonate pathway. Claim 72 further recites that the RNA molecule is capable of increasing production of isopentenyl pyrophosphate (IPP) and/or geranylgeranyl pyrophosphate (GGPP). Accordingly, the claims are directed to broad genus of structurally undisclosed RNA molecules functionally defined as being capable of inhibiting the production of any enzyme of the mevalonate pathway and further capable of increasing production of isopentenyl pyrophosphate (IPP) and/or geranylgeranyl pyrophosphate (GGPP). An adequate written description of a functionally defined genus of RNA molecules requires more than a mere 
	The specification of the instant application does not disclose a representative number of species of the broad genus of RNA molecules that inhibit production of one or more enzyme of the mevalonate pathway. The specification exemplifies only four shRNA molecules that inhibit production of farnesyl diphosphate synthase (FDPS) (Figure 20; page 64, lines 9-12), two shRNA molecules that inhibit production of geranylgeranyl-diphosphate synthase 1 (GGPS1) (Figure 22; page 65, lines 7-9), and one shRNA that inhibits isopentenyldiphosphate delta isomerase 1 (IDI1) (Figure 26; page 67, lines 12-17). The specification does not disclose a single RNA molecule capable of inhibiting production of farnesyl transferase (F-Tase) of the mevalonate pathway. The specification does not disclose a single RNA molecule capable of inhibiting production of any enzyme of the mevalonate pathway other than FDPS, GGPS1, and IDI1. Moreover, the limited number of disclosed RNA molecules that inhibit production of FDPS, GGPS1, and IDI1 is not a priori from success in targeting a different and distinct sequence. Accordingly, discovery of all RNA molecules that inhibit production of FDPS, GGPS1, and IDI1, or a representative number thereof, would necessarily require the screening of a vast number of structurally distinct RNA molecules, and a vast number of target sequences, by trial and error experimentation.
	SEQ ID NO: 65 is directed to a shRNA molecule that inhibits production of FDPS, as exemplified by the specification. Claim 40 recites that the RNA molecule has as little as 80% identity with SEQ ID NO: 65. SEQ ID NO: 65 is 47 nucleotides in length, and therefore a RNA molecule having as little as 80% identity to SEQ ID NO: 65, as recited in claim 40, may have up to nine nucleic acid substitutions. Thus, the broad genus of RNA molecules having as little as 80% identity with SEQ ID NO: 65 embraces RNA molecules with guide (antisense) strands structurally different and distinct to the guide strand of SEQ ID NO: 65, and therefore the broad genus embraces RNA molecules with different and distinct target sequences as compared to the RNA molecule of SEQ ID NO: 65. Accordingly, for these reasons, and for those discussed above, discovery of all RNA molecules having as little as 80% identity with SEQ ID NO: 65, or a representative number thereof, would necessarily require the screening of a vast number of structurally distinct RNA molecules, and a vast number of target sequences, by trial and error experimentation.
	Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the broad genus of RNA molecules capable of inhibiting the production of one or more enzyme of the mevalonate pathway at the time the application was filed.

Claims 46-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a lack of written description rejection.
	Claims 46-48 are directed to a lentiviral particle comprising an envelope protein optimized for infecting any target cell. Claim 48 further recites that the envelope protein is optimized for infecting a cancer cell. Accordingly, the claims are directed to broad genus of structurally undisclosed lentiviral particles comprising modified envelope proteins functionally defined as being optimized for infection of any cell and any cancer cell. The specification of the instant application does not positively disclose a single, specific lentiviral particle comprising an envelope protein that has been modified to optimize infection of any cell or any cancer cell. An adequate written description of a functionally defined genus of optimized lentiviral particles requires more than a mere statement that it is part of the invention. What is required is either (1) a description of a common core structure shared among the members (species) of the functionally described genus or (2) a disclosure of a representative number of species of the functionally described genus. It is not sufficient to define a genus of lentiviral particles, or envelope proteins, solely by its desired biological property, i.e. optimized infection, because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of any lentiviral particle, or envelope protein, that has been modified to optimize infection of any cell or any cancer cell. Also, naming a type of material generically known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. Thus, claiming all optimized lentiviral particles, or all optimized 

Claim 72 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new matter rejection.
In papers filed 04/30/2020, Applicant added new claim 72 that recites a small RNA capable of increasing production of geranylgeranyl pyrophosphate (GGPP). This amendment is new matter. The specification as originally filed contemplates a small RNA capable of decreasing production of geranylgeranyl pyrophosphate (GGPP), e.g. pages 6-7, joining paragraph. However, the specification as originally filed does not disclose or describe a small RNA capable of increasing production of geranylgeranyl pyrophosphate (GGPP), as recited in claim 72. For these reasons, claim 72 is directed to new matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 36-38, 45-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. (2012) "A novel EST-derived RNAi screen reveals a critical role for farnesyl diphosphate synthase in β2-adrenergic receptor internalization and down-regulation" The FASEB Journal, 26(5), 1995-2007.
Jiang discloses a lentiviral particle comprising a lentiviral vector comprising an encoded short hairpin RNA (shRNA) that inhibits production of farnesyl diphosphate synthase (FDPS). See Abstract; and Figure 1B. Jiang discloses a system for lentiviral packaging comprising the lentiviral vector, a plasmid encoding packaging proteins Gag-Pol and Rev, and a plasmid encoding envelope protein G protein of vesicular stomatitis virus (VSV). See page 1997, col. 2, subsection “Lentivirus packaging and transduction”. Under the broadest reasonable interpretation, VSV G protein is optimized for infecting a target cell and cancer cell because a lentiviral particle comprising VSV G protein is capable of effectively infecting a target cell and cancer cell.


Claims 36-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (2009) “Reduced Expression of the Mevalonate Pathway Enzyme Farnesyl Pyrophosphate Synthase Unveils Recognition of Tumor Cells by Vγ9Vδ2 T Cells” J Immunol 182 (12) 8118-8124, of record in IDS.
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 70-72 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (2012) "A novel EST-derived RNAi screen reveals a critical role for farnesyl diphosphate synthase in β2-adrenergic receptor internalization and down-regulation" The FASEB Journal, 26(5), 1995-2007, as applied to claims 36-38, 45-48 above.
Jiang discloses that the lentiviral vector comprises a first encoded shRNA that inhibits production of FDPS. See Figure 1B; see page 1997, col. 1-2, joining paragraph. Jiang does not teach that the lentiviral vector comprises a second encoded shRNA. Under the broadest reasonable interpretation, claims 70-72 merely require the duplication of the first encoded shRNA of Jiang on the lentiviral vector. The mere duplication of parts has no patentable significance, absent any new and unexpected result. See MPEP 2144.04(VI)(B). For these reasons, and those set forth above, claims 70-72 are prima facie obvious over the Jiang disclosure.

Claims 70-72 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (2009) “Reduced Expression of the Mevalonate Pathway Enzyme Farnesyl Pyrophosphate Synthase Unveils Recognition of Tumor Cells by Vγ9Vδ2 T Cells” J Immunol 182 (12) 8118-8124, of record in IDS, as applied to claims 36-38 above.
Li discloses a first retroviral vector comprising a first encoded shRNA that inhibits FPPS (AS11) and a second retroviral vector comprising a second encoded shRNA that inhibits FPPS (AS22). See page 8119, col. 1-2, joining paragraph; see pages 8120-8121, joining paragraph. Under the broadest reasonable interpretation, claims 70-72 merely require the rearrangement of the first encoded shRNA and the second encoded shRNA of Li on the same retroviral vector, as opposed to the arrangement disclosed by Li wherein the first encoded shRNA and the second encoded shRNA are on separate retroviral vectors. The particular placement of the first encoded shRNA and the second encoded shRNA on the same viral vector, as recited in claims 70-72, as opposed to the placement of the first encoded shRNA and the second encoded shRNA on separate viral vectors, as taught by Li, would not have modified the operation of the encoded shRNA molecules and is an obvious matter of design choice, absent any new and unexpected result. See MPEP 2144.04(VI)(C). For these reasons, and those set forth above, claims 70-72 are prima facie obvious over the Li disclosure.

Claims 36-39, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Riaño et al. (2014) “Vγ9Vδ2 TCR-activation by phosphorylated antigens requires butyrophilin 3 A1 (BTN3A1) and additional genes on human chromosome 6” Eur J Immunol 44: 2571–2576; in view of Chen et al. (2013) “An unconventional TRAIL to cancer therapy” Eur J Immunol 43: 3159–3162; and Li et al. (2009) “Reduced Expression of the Mevalonate Pathway Enzyme Farnesyl Pyrophosphate J Immunol 182 (12) 8118-8124, of record in IDS, as applied to claims 36-38 above.
It is noted that farnesyl pyrophosphate synthase (FPPS) is synonymous with farnesyl diphosphate synthase (FDPS).
Riaño discloses Chinese hamster ovary (CHO) cells transduced with a retroviral vector comprising an encoded butyrophilin 3 A1 (BTN3A1). See subsection “Cell lines” on page 2574. The BTN3A1-transduced CHO cells are used as antigen-presenting cells (APCs) to stimulate Vγ9Vδ2 T cells. See Abstract; see page 2572, col. 2. 
Riaño does not disclose that the retroviral vector further comprises an encoded short hairpin RNA (shRNA) that inhibits production of FDPS. However, Riaño discloses that the cells are exposed to zoledronate, which inhibits expression or function of FPPS and elevates levels of isopentenyl pyrophosphate. Riaño further discloses that inhibition of expression or function of FPPS can be achieved with either aminobisphonates (e.g.  zoledronate) or inhibitory RNA. See pages 2571-2572, joining paragraph; see page 2572, col. 2. Prior to the effective filing date of the instantly claimed invention, Chen is relevant prior art for teaching that antigen-presenting cells (e.g. tumor cells) can stimulate γδ T cells through inhibition of FPPS either by zoledronate and related aminobisphosphonates, or by small interfering RNA (siRNA)-mediated knockdown, leading to intracellular accumulation of isopentenyl pyrophosphate (IPP) and its presentation by CD277 (i.e. BTN3A1) on the antigen-presenting cells. See Figure 1 on page 3160. In addition, prior to the effective filing date of the instantly claimed invention, Li is relevant prior art for teaching antigen-presenting cells transduced with a retroviral vector comprising an encoded shRNA that inhibits the production of FPPS (“FPPS knockdown cells”) stimulate Vγ9Vδ2 T cells (i.e. γδ T cells). See Abstract; see pages 8120-8121, joining paragraph; and see pages 8121-8122, joining paragraph. Therefore, for these reasons, prior to the effective filing date of the instantly claimed invention, it prima facie obvious to one of ordinary skill in the art to modify the viral vector comprising an encoded BTN3A1, as taught by Riaño, to further comprise an encoded shRNA that inhibits the production of FPPS, as taught by Li, with a reasonable expectation of success because the prior art teaches that FPPS can be inhibited in antigen-presenting cells by either zoledronate treatment or shRNA-mediated knockdown for the stimulation of γδ T cells, as discussed above, and the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Essentially, one of ordinary skill in the art, considering the cited prior art in combination, would have recognized that zoledronate-mediated FPPS inhibition, as taught by Riaño, or shRNA-mediated FPPS inhibition, as taught by Li, in antigen-presenting cells could be used to stimulate γδ T cells with predictable results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(1) Claims 36-38, 40, 45-48, 70-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 9,914,938 B2; and in view of Jiang et al. (2012) "A novel EST-derived RNAi screen reveals a critical role for farnesyl diphosphate synthase in β2-adrenergic receptor internalization and down-regulation" The FASEB Journal, 26(5), 1995-2007. Although the claims at issue are not identical, they are not patentably distinct from each other.
The patent claims are directed to a viral vector comprising 

at least one encoded microRNA capable of inhibiting production of an enzyme of the mevalonate pathway;
wherein the enzyme is farnesyl diphosphate synthase (FDPS); and wherein the viral vector is a lentiviral vector.
The patent claims are further directed to a lentiviral particle produced by a packaging cell comprising an envelope protein capable of infecting a target cell, wherein the target cell is a cancer cell.
The patent claims further recite that the shRNA comprises sequence identity to SEQ ID NO: 4. SEQ ID NO: 4 of the patent document and SEQ ID NO: 4 of the instant application are identical. An alignment between SEQ ID NO: 65 and SEQ ID NO: 4 is provided below. SEQ ID NO: 65 has 79.6% sequence identity to SEQ ID NO: 4 and further share the same target sequence of GCAGAAGGAGGCTGAGAAAGT (SEQ ID NO: 52 of the instant application). For these reasons, and those discussed above, a shRNA molecule comprising as little as 80% sequence identity to SEQ ID NO: 65, as recited in the instant claims, is prima facie obvious over the patent claims.
Prior to the effective filing date of the instantly claimed invention, Jiang discloses a lentiviral particle comprising a lentiviral vector comprising an encoded short hairpin RNA (shRNA) that inhibits production of farnesyl diphosphate synthase (FDPS). See Abstract; and Figure 1B. Jiang further discloses a system for lentiviral packaging comprising the lentiviral vector, a plasmid encoding packaging proteins Gag-Pol and Rev, and a plasmid encoding envelope protein G protein of vesicular stomatitis virus (VSV). See page 1997, col. 2, subsection “Lentivirus packaging and transduction”. For these reasons, and those discussed above, the lentiviral vector system, as recited in the instant claims, is prima facie obvious over the patent claims in view of the Jiang disclosure.

(2) Claims 36-38, 40, 45-48, 70-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. US 9,834,790 B1; and in view of Jiang et al. (2012) "A novel EST-derived RNAi screen reveals a critical role for farnesyl diphosphate synthase in β2-adrenergic receptor internalization and down-regulation" The FASEB Journal, 26(5), 1995-2007. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims directed to a product (e.g. a viral vector) are prima facie obvious over claims directed to methods of using the product. In this case, the patent claims are directed to a method of using a lentiviral particle. The lentiviral particle comprises
an encoded shRNA capable of inhibiting production of an enzyme of the mevalonate pathway, 
an encoded microRNA capable of inhibiting production of an enzyme of the mevalonate pathway, and
an envelope protein capable of infecting a cancer cell;
wherein the enzyme is farnesyl diphosphate synthase (FDPS).
The patent claims further recite that the shRNA comprises sequence identity to SEQ ID NO: 4. SEQ ID NO: 4 of the patent document and SEQ ID NO: 4 of the instant application are identical. An alignment between SEQ ID NO: 65 and SEQ ID NO: 4 is provided below. SEQ ID NO: 65 has 79.6% sequence identity to SEQ ID NO: 4 and further share the same target sequence of GCAGAAGGAGGCTGAGAAAGT (SEQ ID NO: 52 of the instant application). For these reasons, and those discussed above, a shRNA molecule comprising as little as 80% sequence identity to SEQ ID NO: 65, as recited in the instant claims, is prima facie obvious over the patent claims.
prima facie obvious over the patent claims in view of the Jiang disclosure.

(3) Claims 36-38, 40, 45-48, 70-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 10,036,040 B1; and in view of Jiang et al. (2012) "A novel EST-derived RNAi screen reveals a critical role for farnesyl diphosphate synthase in β2-adrenergic receptor internalization and down-regulation" The FASEB Journal, 26(5), 1995-2007. Although the claims at issue are not identical, they are not patentably distinct from each other.
The patent claims are directed to a viral vector comprising 
at least one encoded shRNA capable of inhibiting production of an enzyme of the mevalonate pathway, and 
at least one encoded microRNA capable of inhibiting production of an enzyme of the mevalonate pathway;
wherein the enzyme is farnesyl diphosphate synthase (FDPS); and wherein the viral vector is a lentiviral vector.

The patent claims further recite that the shRNA comprises sequence identity to SEQ ID NO: 4. SEQ ID NO: 4 of the patent document and SEQ ID NO: 4 of the instant application are identical. An alignment between SEQ ID NO: 65 and SEQ ID NO: 4 is provided below. SEQ ID NO: 65 has 79.6% sequence identity to SEQ ID NO: 4 and further share the same target sequence of GCAGAAGGAGGCTGAGAAAGT (SEQ ID NO: 52 of the instant application). For these reasons, and those discussed above, a shRNA molecule comprising as little as 80% sequence identity to SEQ ID NO: 65, as recited in the instant claims, is prima facie obvious over the patent claims.
Prior to the effective filing date of the instantly claimed invention, Jiang discloses a lentiviral particle comprising a lentiviral vector comprising an encoded short hairpin RNA (shRNA) that inhibits production of farnesyl diphosphate synthase (FDPS). See Abstract; and Figure 1B. Jiang further discloses a system for lentiviral packaging comprising the lentiviral vector, a plasmid encoding packaging proteins Gag-Pol and Rev, and a plasmid encoding envelope protein G protein of vesicular stomatitis virus (VSV). See page 1997, col. 2, subsection “Lentivirus packaging and transduction”. For these reasons, and those discussed above, the lentiviral vector system, as recited in the instant claims, is prima facie obvious over the patent claims in view of the Jiang disclosure.

(4) Claims 36-38, 40, 45-48, 70-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. US 10,023,880 B2; and in view of Jiang et al. (2012) "A novel EST-derived RNAi screen reveals a critical role for farnesyl diphosphate synthase in β2-adrenergic receptor internalization and down-regulation" The FASEB Journal, 26(5), 1995-2007. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims directed to a product (e.g. a viral vector) are prima facie obvious over claims directed to methods of using the product. In this case, the patent claims are directed to a method of using a lentiviral particle. The lentiviral particle comprises
an encoded shRNA capable of inhibiting production of an enzyme of the mevalonate pathway, 
an encoded microRNA capable of inhibiting production of an enzyme of the mevalonate pathway, and
an envelope protein capable of infecting a cancer cell;
wherein the enzyme is farnesyl diphosphate synthase (FDPS).
The patent claims further recite that the shRNA comprises sequence identity to SEQ ID NO: 4. SEQ ID NO: 4 of the patent document and SEQ ID NO: 4 of the instant application are identical. An alignment between SEQ ID NO: 65 and SEQ ID NO: 4 is provided below. SEQ ID NO: 65 has 79.6% sequence identity to SEQ ID NO: 4 and further share the same target sequence of GCAGAAGGAGGCTGAGAAAGT (SEQ ID NO: 52 of the instant application). For these reasons, and those discussed above, a shRNA molecule comprising as little as 80% sequence identity to SEQ ID NO: 65, as recited in the instant claims, is prima facie obvious over the patent claims.
Prior to the effective filing date of the instantly claimed invention, Jiang discloses a lentiviral particle comprising a lentiviral vector comprising an encoded short hairpin RNA (shRNA) that inhibits production of farnesyl diphosphate synthase (FDPS). See Abstract; and Figure 1B. Jiang further discloses a system for lentiviral packaging comprising the lentiviral vector, a plasmid encoding packaging proteins Gag-Pol and Rev, and a plasmid encoding envelope protein G protein of vesicular stomatitis virus (VSV). See page 1997, col. 2, subsection “Lentivirus packaging and prima facie obvious over the patent claims in view of the Jiang disclosure.

(5) Claims 36-38, 40, 45-48, 70-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,137,144 B2; and in view of Jiang et al. (2012) "A novel EST-derived RNAi screen reveals a critical role for farnesyl diphosphate synthase in β2-adrenergic receptor internalization and down-regulation" The FASEB Journal, 26(5), 1995-2007. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims directed to a product (e.g. a viral vector) are prima facie obvious over claims directed to methods of using the product. In this case, the patent claims are directed to a method of using a lentiviral particle. The lentiviral particle comprises
an encoded shRNA capable of inhibiting production of an enzyme of the mevalonate pathway, 
an encoded microRNA capable of inhibiting production of an enzyme of the mevalonate pathway, and
an envelope protein capable of infecting a cancer cell;
wherein the enzyme is farnesyl diphosphate synthase (FDPS).
The patent claims further recite that the shRNA comprises sequence identity to SEQ ID NO: 4. SEQ ID NO: 4 of the patent document and SEQ ID NO: 4 of the instant application are identical. An alignment between SEQ ID NO: 65 and SEQ ID NO: 4 is provided below. SEQ ID NO: 65 has 79.6% sequence identity to SEQ ID NO: 4 and further share the same target sequence of GCAGAAGGAGGCTGAGAAAGT (SEQ ID NO: 52 of the instant application). For these prima facie obvious over the patent claims.
Prior to the effective filing date of the instantly claimed invention, Jiang discloses a lentiviral particle comprising a lentiviral vector comprising an encoded short hairpin RNA (shRNA) that inhibits production of farnesyl diphosphate synthase (FDPS). See Abstract; and Figure 1B. Jiang further discloses a system for lentiviral packaging comprising the lentiviral vector, a plasmid encoding packaging proteins Gag-Pol and Rev, and a plasmid encoding envelope protein G protein of vesicular stomatitis virus (VSV). See page 1997, col. 2, subsection “Lentivirus packaging and transduction”. For these reasons, and those discussed above, the lentiviral vector system, as recited in the instant claims, is prima facie obvious over the patent claims in view of the Jiang disclosure.

(6) Claims 36-38, 40, 45-48, 70-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. US 10,472,649 B2; and in view of Jiang et al. (2012) "A novel EST-derived RNAi screen reveals a critical role for farnesyl diphosphate synthase in β2-adrenergic receptor internalization and down-regulation" The FASEB Journal, 26(5), 1995-2007. Although the claims at issue are not identical, they are not patentably distinct from each other.
The patent claims are directed to a system comprising 
at least one helper plasmid for expressing gag, pol, and rev genes,
an envelope plasmid for expressing an envelope protein capable of infecting a target cell, and
a vector comprising at least one encoded shRNA that inhibits production of farnesyl diphosphate synthase, or at least one encoded microRNA that inhibits production of farnesyl diphosphate synthase;
wherein the target cell is a cancer cell.
prima facie obvious over the patent claims.
Prior to the effective filing date of the instantly claimed invention, Jiang discloses a lentiviral particle comprising a lentiviral vector comprising an encoded short hairpin RNA (shRNA) that inhibits production of farnesyl diphosphate synthase (FDPS). See Abstract; and Figure 1B. Jiang further discloses a system for lentiviral packaging comprising the lentiviral vector, a plasmid encoding packaging proteins Gag-Pol and Rev, and a plasmid encoding envelope protein G protein of vesicular stomatitis virus (VSV). See page 1997, col. 2, subsection “Lentivirus packaging and transduction”. For these reasons, and those discussed above, the lentiviral vector, the lentiviral particle, and the lentiviral vector system, as recited in the instant claims, is prima facie obvious over the patent claims in view of the Jiang disclosure.

(7) Claims 36-38, 40, 45-48, 70-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,420,789 B2; and in view of Jiang et al. (2012) "A novel EST-derived RNAi screen reveals a critical role for farnesyl diphosphate synthase in β2-adrenergic receptor internalization and down-regulation" The FASEB Journal, 26(5), 1995-2007. Although the claims at issue are not identical, they are not patentably distinct from each other.

an envelope protein,
at least one encoded shRNA capable of inhibiting production of farnesyl diphosphate synthase, or at least one encoded microRNA capable of inhibiting production of an enzyme of farnesyl diphosphate synthase.
The patent claims are further recite a pharmaceutical combination comprising
at least one helper plasmid comprising sequences that encode gag, pol, and rev genes, and
an envelope plasmid comprising a sequence that encodes an envelope gene.
The patent claims further recite that the shRNA comprises sequence identity to SEQ ID NO: 4. SEQ ID NO: 4 of the patent document and SEQ ID NO: 4 of the instant application are identical. An alignment between SEQ ID NO: 65 and SEQ ID NO: 4 is provided below. SEQ ID NO: 65 has 79.6% sequence identity to SEQ ID NO: 4 and further share the same target sequence of GCAGAAGGAGGCTGAGAAAGT (SEQ ID NO: 52 of the instant application). For these reasons, and those discussed above, a shRNA molecule comprising as little as 80% sequence identity to SEQ ID NO: 65, as recited in the instant claims, is prima facie obvious over the patent claims.
Prior to the effective filing date of the instantly claimed invention, Jiang discloses a lentiviral particle comprising a lentiviral vector comprising an encoded short hairpin RNA (shRNA) that inhibits production of farnesyl diphosphate synthase (FDPS). See Abstract; and Figure 1B. Jiang further discloses a system for lentiviral packaging comprising the lentiviral vector, a plasmid encoding packaging proteins Gag-Pol and Rev, and a plasmid encoding envelope protein G protein of vesicular stomatitis virus (VSV). See page 1997, col. 2, subsection “Lentivirus packaging and transduction”. For these reasons, and those discussed above, the lentiviral vector, the lentiviral prima facie obvious over the patent claims in view of the Jiang disclosure.


(8) Claims 36-38, 40, 45-48, 70-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 10,428,350 B2; and in view of Jiang et al. (2012) "A novel EST-derived RNAi screen reveals a critical role for farnesyl diphosphate synthase in β2-adrenergic receptor internalization and down-regulation" The FASEB Journal, 26(5), 1995-2007. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims directed to a product (e.g. a viral vector) are prima facie obvious over claims directed to methods of using the product. In this case, the patent claims are directed to a method of using a system. The system comprises
at least one helper plasmid for expressing a gag, pol, and rev gene,
an envelope plasmid for expressing an envelope protein capable of infecting a target cell,
a vector comprising an encoded shRNA capable of inhibiting production of farnesyl diphosphate synthase (FDPS), or an encoded microRNA capable of inhibiting production of farnesyl diphosphate synthase (FDPS).
The patent claims further recite that the viral delivery system is transfected into a packaging cell; and wherein the target cell comprising a cancer cell.
The patent claims further recite that the shRNA comprises sequence identity to SEQ ID NO: 4. SEQ ID NO: 4 of the patent document and SEQ ID NO: 4 of the instant application are identical. An alignment between SEQ ID NO: 65 and SEQ ID NO: 4 is provided below. SEQ ID NO: 65 has 79.6% sequence identity to SEQ ID NO: 4 and further share the same target sequence prima facie obvious over the patent claims.
Prior to the effective filing date of the instantly claimed invention, Jiang discloses a lentiviral particle comprising a lentiviral vector comprising an encoded short hairpin RNA (shRNA) that inhibits production of farnesyl diphosphate synthase (FDPS). See Abstract; and Figure 1B. Jiang further discloses a system for lentiviral packaging comprising the lentiviral vector, a plasmid encoding packaging proteins Gag-Pol and Rev, and a plasmid encoding envelope protein G protein of vesicular stomatitis virus (VSV). See page 1997, col. 2, subsection “Lentivirus packaging and transduction”. For these reasons, and those discussed above, the lentiviral vector, the lentiviral particle, and the lentiviral vector system, as recited in the instant claims, is prima facie obvious over the patent claims in view of the Jiang disclosure.

(9) Claims 36-38, 45-48, 70-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 10,772,905 B2; and in view of Jiang et al. (2012) "A novel EST-derived RNAi screen reveals a critical role for farnesyl diphosphate synthase in β2-adrenergic receptor internalization and down-regulation" The FASEB Journal, 26(5), 1995-2007. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims directed to a product (e.g. a viral vector) are prima facie obvious over claims directed to methods of using the product. In this case, the patent claims are directed to a method of using a composition. The composition comprises a lentiviral particle comprising
an envelope protein capable of infecting one or more target cells,

wherein the target cells are cancer cells.
Prior to the effective filing date of the instantly claimed invention, Jiang discloses a lentiviral particle comprising a lentiviral vector comprising an encoded short hairpin RNA (shRNA) that inhibits production of farnesyl diphosphate synthase (FDPS). See Abstract; and Figure 1B. Jiang further discloses a system for lentiviral packaging comprising the lentiviral vector, a plasmid encoding packaging proteins Gag-Pol and Rev, and a plasmid encoding envelope protein G protein of vesicular stomatitis virus (VSV). See page 1997, col. 2, subsection “Lentivirus packaging and transduction”. For these reasons, and those discussed above, the lentiviral vector, the lentiviral particle, and the lentiviral vector system, as recited in the instant claims, is prima facie obvious over the patent claims in view of the Jiang disclosure.

(10) Claims 36-38, 40, 45-48, 70-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. US 10,767,183 B2; and in view of Jiang et al. (2012) "A novel EST-derived RNAi screen reveals a critical role for farnesyl diphosphate synthase in β2-adrenergic receptor internalization and down-regulation" The FASEB Journal, 26(5), 1995-2007. Although the claims at issue are not identical, they are not patentably distinct from each other.
The patent claims are directed to a viral vector comprising 
a first small RNA sequence capable of binding to a FDPS mRNA sequence, and
a second small RNA sequence that is capable of binding to a CD47 mRNA sequence or a cMyc mRNA sequence;

wherein the viral vector is a lentiviral vector.
The patent claims are further directed to a lentiviral particle comprising the viral vector and an envelope protein optimized for infecting a target cell.
The patent claims further recite that the shRNA comprises sequence identity to SEQ ID NO: 4. SEQ ID NO: 4 of the patent document and SEQ ID NO: 4 of the instant application are identical. An alignment between SEQ ID NO: 65 and SEQ ID NO: 4 is provided below. SEQ ID NO: 65 has 79.6% sequence identity to SEQ ID NO: 4 and further share the same target sequence of GCAGAAGGAGGCTGAGAAAGT (SEQ ID NO: 52 of the instant application). For these reasons, and those discussed above, a shRNA molecule comprising as little as 80% sequence identity to SEQ ID NO: 65, as recited in the instant claims, is prima facie obvious over the patent claims.
Prior to the effective filing date of the instantly claimed invention, Jiang discloses a lentiviral particle comprising a lentiviral vector comprising an encoded short hairpin RNA (shRNA) that inhibits production of farnesyl diphosphate synthase (FDPS). See Abstract; and Figure 1B. Jiang further discloses a system for lentiviral packaging comprising the lentiviral vector, a plasmid encoding packaging proteins Gag-Pol and Rev, and a plasmid encoding envelope protein G protein of vesicular stomatitis virus (VSV). See page 1997, col. 2, subsection “Lentivirus packaging and transduction”. For these reasons, and those discussed above, the lentiviral vector, the lentiviral particle, and the lentiviral vector system, as recited in the instant claims, is prima facie obvious over the patent claims in view of the Jiang disclosure.

(11) Claims 36-38, 40, 45-48, 70-72 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of co-pending U.S. Applicant No. 17/198,017 (claim set filed: 01/06/2022); and in view of Jiang et al. (2012) "A novel The FASEB Journal, 26(5), 1995-2007. Although the claims at issue are not identical, they are not patentably distinct from each other.
It is noted that a patent is projected to issue from the above-identified application on 02/08/2022 with patent number 11,242,527. Accordingly, once said patent issues from the above-identified application, this double patenting rejection will immediately no longer be provisional.
The co-pending claims are directed to a viral vector comprising a small RNA sequence capable of binding to a FDPS mRNA sequence, and
a second small RNA sequence capable of binding to a CD47 mRNA sequence or a cMyc mRNA sequence.
The co-pending claims are further directed to a lentiviral particle comprising
the viral vector, and
an envelope protein optimized for infecting a target cell.
The co-pending claims further recite that the shRNA comprises sequence identity to SEQ ID NO: 4. SEQ ID NO: 4 of the co-pending application and SEQ ID NO: 4 of the instant application are identical. An alignment between SEQ ID NO: 65 and SEQ ID NO: 4 is provided below. SEQ ID NO: 65 has 79.6% sequence identity to SEQ ID NO: 4 and further share the same target sequence of GCAGAAGGAGGCTGAGAAAGT (SEQ ID NO: 52 of the instant application). For these reasons, and those discussed above, a shRNA molecule comprising as little as 80% sequence identity to SEQ ID NO: 65, as recited in the instant claims, is prima facie obvious over the co-pending claims.
Prior to the effective filing date of the instantly claimed invention, Jiang discloses a lentiviral particle comprising a lentiviral vector comprising an encoded short hairpin RNA (shRNA) that inhibits production of farnesyl diphosphate synthase (FDPS). See Abstract; and Figure 1B. Jiang prima facie obvious over the co-pending claims in view of the Jiang disclosure.

(12) Claims 36-38, 40, 45-48, 70-72 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of co-pending U.S. Applicant No. 16/563,738 (claim set filed: 06/10/2021); and in view of Jiang et al. (2012) "A novel EST-derived RNAi screen reveals a critical role for farnesyl diphosphate synthase in β2-adrenergic receptor internalization and down-regulation" The FASEB Journal, 26(5), 1995-2007. Although the claims at issue are not identical, they are not patentably distinct from each other.
The co-pending claims recite a system comprising
at least one helper plasmid for expressing a gag, pol, and rev gene;
an envelope plasmid for expressing an envelope protein capable of infecting a target cell; and
a vector comprising at least one of an encoded shRNA that inhibits production of farnesyl diphosphate synthase, or an encoded microRNA that inhibits production of farnesyl diphosphate synthase;
wherein the target cell is a cancer cell.
The co-pending claims further recite that the shRNA comprises sequence identity to SEQ ID NO: 4. SEQ ID NO: 4 of the co-pending application and SEQ ID NO: 4 of the instant application are identical. An alignment between SEQ ID NO: 65 and SEQ ID NO: 4 is provided below. SEQ ID NO: 65 has 79.6% sequence identity to SEQ ID NO: 4 and further share the same prima facie obvious over the co-pending claims.
Prior to the effective filing date of the instantly claimed invention, Jiang discloses a lentiviral particle comprising a lentiviral vector comprising an encoded short hairpin RNA (shRNA) that inhibits production of farnesyl diphosphate synthase (FDPS). See Abstract; and Figure 1B. Jiang further discloses a system for lentiviral packaging comprising the lentiviral vector, a plasmid encoding packaging proteins Gag-Pol and Rev, and a plasmid encoding envelope protein G protein of vesicular stomatitis virus (VSV). See page 1997, col. 2, subsection “Lentivirus packaging and transduction”. For these reasons, and those discussed above, the lentiviral vector, the lentiviral particle, and the lentiviral vector system, as recited in the instant claims, is prima facie obvious over the co-pending claims in view of the Jiang disclosure.

(13) Claims 36-38, 40, 45-48, 70-72 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of co-pending U.S. Applicant No. 16/988,427 (claim set filed: 10/02/2020); and in view of Jiang et al. (2012) "A novel EST-derived RNAi screen reveals a critical role for farnesyl diphosphate synthase in β2-adrenergic receptor internalization and down-regulation" The FASEB Journal, 26(5), 1995-2007. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims directed to a product (e.g. a viral vector) are prima facie obvious over claims directed to methods of using the product. In this case, the co-pending claims are directed to a method of using a viral delivery system that encodes at least one genetic element comprising a small RNA capable of inhibiting production of FDPS, wherein the small RNA is a microRNA or a shRNA.
prima facie obvious over the co-pending claims.
Prior to the effective filing date of the instantly claimed invention, Jiang discloses a lentiviral particle comprising a lentiviral vector comprising an encoded short hairpin RNA (shRNA) that inhibits production of farnesyl diphosphate synthase (FDPS). See Abstract; and Figure 1B. Jiang further discloses a system for lentiviral packaging comprising the lentiviral vector, a plasmid encoding packaging proteins Gag-Pol and Rev, and a plasmid encoding envelope protein G protein of vesicular stomatitis virus (VSV). See page 1997, col. 2, subsection “Lentivirus packaging and transduction”. For these reasons, and those discussed above, the lentiviral vector, the lentiviral particle, and the lentiviral vector system, as recited in the instant claims, is prima facie obvious over the co-pending claims in view of the Jiang disclosure.

Alignment between SEQ ID NO: 65 and SEQ ID NO: 4 of the instant application

    PNG
    media_image1.png
    180
    869
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988. The examiner can normally be reached Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633